DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2022 has been entered.
 
Response to Amendment

Claims 1-6, 8-12, 14-15, 17-19 and 21-23 are currently pending in the application.  The rejections of record from the office action dated 03 March 2022 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 14-15, 17-19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mitadera et al. (US 8,124,204, hereinafter “Mitadera”) in view of Orimoto et al. (US 5,352,402, hereinafter “Orimoto”), using Yamanaka (US 2021/0214553 A1) as an evidentiary reference.
Regarding claims 1-6, 8-12, 14-15, 17-19, 21 and 23, Mitadera discloses a multilayer bottle comprises a three-layer structure comprising a thermoplastic polyester resin layer, a barrier layer, and a thermoplastic polyester resin layer (claim 2). The barrier layer comprises preferably 70% by weight or more of polyamide MXD6 (col. 10 lines 19-23). The barrier layer can comprise aliphatic polyamides (col. 9 lines 45-64). The aliphatic polyamide being 30% or less on the basis of the weight of the barrier layer. 
The MXD6 includes a structural unit derived from a diamine and a structural unit derived from a dicarboxylic acid (col. 8 lines 11-15). The MXD6 contains m-xylylenediamine in amount of preferably 70 mol% or more (col. 8 lines 16-20). The MXD6 contains preferably 50 mol% or more of an α-ω-linear aliphatic dicarboxylic acid having 4 to 20 carbon atoms (col. 8 lines 39-44).  Isophthalic acid and 2,6-napthalenedicarboxylic acid may be added in an amount of 50 mol% or less (i.e. overlapping 70 to 50 mol %)(col. 8 lines 53-60).  Given that terephthalic acid, isophthalic acid and 2,6-napthalenedicarboxylic acid are listed as alternatives, it is the examiner’s position that Mitadera encompasses embodiments that have no terephthalic acid (i.e. substantially free of structural unit derived from terephthalic acid).
	Mitadera is silent with regard to the MXD6 being an amorphous polyamide resin. 
	Orimoto discloses a blow-molded PET container that comprises a central layer (abstract). The central layer comprises either ethylene vinyl alcohol or amorphous nylon (MXD-6) (col. 14 lines 45-47).	Mitadera and Orimoto both disclose multilayer bottles that comprise polyester and a MXD-6. Thus, it would have been obvious to one of ordinary skill in the art to utilize the amorphous state as disclosed in Orimoto for the MXD6 state of Mitadera motivated by the expectation of forming a central layer that has enhanced dimensional stability and impact resistance. 
	It is the examiner’s position that the amorphous MXD-6 of modified Mitadera will intrinsically have a crystal melting enthalpy ∆Hm of less than 5 J/g as evidenced by Yamanaka, which discloses that “amorphous resin” refers to a resin having a crystal melting enthalpy of not more than 5 J/g ([0021]). 
In regard to claim 2, Mitadera discloses that the additional polyamide used in the barrier layer includes PA-6 (col. 9 lines 45-48).
In regard to claim 3, Mitadera discloses that the MXD6 contains m-xylylenediamine in amount of preferably 70 mol% or more (col. 8 lines 16-20).
In regard to claim 4, Mitadera discloses that the MXD6 contains preferably 50 mol% or more of an α-ω-linear aliphatic dicarboxylic acid having 4 to 20 carbon atoms (col. 8 lines 39-44), wherein the α-ω-linear aliphatic dicarboxylic acid is selected from succinic acid, glutaric acid, pimelic acid, suberic acid, azelaic acid, adipic acid, sebacic acid, undecadioic acid and dodecandioic acid (col. 8 lines 48-51).
In regard to claim 5, Mitadera discloses that the barrier layer comprises preferably 70% by weight or more of polyamide MXD6 (col. 10 lines 19-23). The barrier layer can comprise aliphatic polyamides (col. 9 lines 45-64). The aliphatic polyamide being 30% or less on the basis of the weight of the barrier layer. Mitadera discloses that the additional polyamide used in the barrier layer includes PA-6 (col. 9 lines 45-48). Mitadera discloses that the MXD6 contains m-xylylenediamine in amount of preferably 80 mol% or more (col. 8 lines 16-20). The MXD6 contains preferably 50 mol% or more of an α-ω-linear aliphatic dicarboxylic acid having 4 to 20 carbon atoms (col. 8 lines 39-44), wherein the α-ω-linear aliphatic dicarboxylic acid is selected from succinic acid, glutaric acid, pimelic acid, suberic acid, azelaic acid, adipic acid, sebacic acid, undecadioic acid and dodecandioic acid (col. 8 lines 48-51). Isophthalic acid and 2,6-napthalenedicarboxylic acid may be added in an amount of 50 mol% or less (col. 8 lines 53-60).
In regard to claim 6, Mitadera discloses that the MXD6 contains preferably 50 mol% or more of an α-ω-linear aliphatic dicarboxylic acid having 4 to 20 carbon atoms (col. 8 lines 39-44), wherein the α-ω-linear aliphatic dicarboxylic acid is selected from succinic acid, glutaric acid, pimelic acid, suberic acid, azelaic acid, adipic acid, sebacic acid, undecadioic acid and dodecandioic acid (col. 8 lines 48-51). Isophthalic acid and 2,6-napthalenedicarboxylic acid may be added in an amount of 50 mol% or less (col. 8 lines 53-60).
In regard to claim 8, Mitadera discloses a multilayer bottle comprises a three-layer structure comprising a thermoplastic polyester resin layer, a barrier layer, and a thermoplastic polyester resin layer (claim 2).
In regard to claim 9, Mitadera discloses that the multilayer bottle is stretched (col. 10 lines 26-34).
In regard to claims 10-11, Mitadera discloses a multilayer bottle comprises a three-layer structure comprising a thermoplastic polyester resin layer, a barrier layer, and a thermoplastic polyester resin layer (claim 2).
In regard to claim 12, Mitadera discloses that the MXD6 contains preferably 50 mol% or more of an α-ω-linear aliphatic dicarboxylic acid having 4 to 20 carbon atoms (col. 8 lines 39-44), wherein the α-ω-linear aliphatic dicarboxylic acid is selected from succinic acid, glutaric acid, pimelic acid, suberic acid, azelaic acid, adipic acid, sebacic acid, undecadioic acid and dodecandioic acid (col. 8 lines 48-51). Isophthalic acid and 2,6-napthalenedicarboxylic acid may be added in an amount of 50 mol% or less (col. 8 lines 53-60).
In regard to claim 14, Mitadera discloses a multilayer bottle comprises a three-layer structure comprising a thermoplastic polyester resin layer, a barrier layer, and a thermoplastic polyester resin layer (claim 2).
In regard to claim 15, Mitadera discloses that the multilayer bottle is stretched (col. 10 lines 26-34).
In regard to claim 17, Mitadera discloses a multilayer bottle comprises a three-layer structure comprising a thermoplastic polyester resin layer, a barrier layer, and a thermoplastic polyester resin layer (claim 2).
	In regard to claim 18, Mitadera discloses that the multilayer bottle is stretched (col. 10 lines 26-34).
In regard to claim 19, Mitadera discloses that the barrier layer comprises preferably 70% by weight or more of polyamide MX6D (col. 10 lines 19-23). The barrier layer can comprise aliphatic polyamides (col. 9 lines 45-64). The aliphatic polyamide being 30% or less on the basis of the weight of the barrier layer. Mitadera discloses that the additional polyamide used in the barrier layer includes PA-6 (col. 9 lines 45-48). Mitadera discloses that the MXD6 contains m-xylylenediamine in amount of preferably 80 mol% or more (col. 8 lines 16-20). The MXD6 contains preferably 50 mol% or more of an α-ω-linear aliphatic dicarboxylic acid having 4 to 20 carbon atoms (col. 8 lines 39-44), wherein the α-ω-linear aliphatic dicarboxylic acid is selected from succinic acid, glutaric acid, pimelic acid, suberic acid, azelaic acid, adipic acid, sebacic acid, undecadioic acid and dodecandioic acid (col. 8 lines 48-51). Isophthalic acid and 2,6-napthalenedicarboxylic acid may be added in an amount of 50 mol% or less (col. 8 lines 53-60).
In regard to claim 21, Mitadera discloses that the MXD6 contains preferably 50 mol% or more of an α-ω-linear aliphatic dicarboxylic acid having 4 to 20 carbon atoms (col. 8 lines 39-44), wherein the α-ω-linear aliphatic dicarboxylic acid is selected from succinic acid, glutaric acid, pimelic acid, suberic acid, azelaic acid, adipic acid, sebacic acid, undecadioic acid and dodecandioic acid (col. 8 lines 48-51). Isophthalic acid and 2,6-napthalenedicarboxylic acid may be added in an amount of 50 mol% or less (i.e. overlapping 70 to 50 mol %) (col. 8 lines 53-60).
In regard to claim 23, Mitadera discloses that the polyester may have an intrinsic viscosity of from 0.55 to 1.30 (i.e. overlapping 0.50 to 0.90) (C4/L45-50).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mitadera et al. (US 8,124,204, hereinafter “Mitadera”) and Orimoto et al. (US 5,352,402, hereinafter “Orimoto”), using Yamanaka (US 2021/0214553 A1) as an evidentiary reference, as applied to claim 1 above, in view of Kim et al. (US 2003/0134966 A1).
Regarding claim 22, modified Mitadera discloses all of the claim limitations as set forth above.  Mitadera discloses that the barrier layer may contain oxygen scavengers such as cobalt metal compounds (C9/L65- C10/L20).
Kim discloses multilayered articles having barrier layers (abstract) and adding up to about 250 ppm cobalt octoate to a barrier layer comprising MXD6 to improve oxygen barrier properties (i.e. oxidation reaction accelerator containing a transition metal element, a content of the oxidation reaction accelerator in terms of the transition metal element overlapping from 10 to 1000 ppm by mass) ([0020]-[0022]).
Mitadera and Kim are analogous art because they both teach about multilayered articles having barrier layers comprising MXD6 and cobalt metal compounds.  It would have been obvious to incorporate the up to 250 ppm cobalt octoate of Kim into the polyamide layer of Mitadera in order to improve the barrier properties of the article.

	Response to Arguments

Applicant's arguments filed 12 July 2022 have been fully considered but they are not persuasive.
Applicant argues that Mitadera fails to disclose that the MXD6 is substantially free from units derived from terephthalic acid.
As set forth above, given that terephthalic acid, isophthalic acid and 2,6-napthalenedicarboxylic acid are listed as alternatives, it is the examiner’s position that Mitadera encompasses embodiments that have no terephthalic acid (i.e. substantially free of structural unit derived from terephthalic acid).
Applicant argues that modified Mitadera does not teach 70 to 50 mol% of the structural unit derived from isophthalic acid as required in claim 21.
As set forth above, Mitadera discloses that the MXD6 contains preferably 50 mol% or more of an α-ω-linear aliphatic dicarboxylic acid having 4 to 20 carbon atoms (col. 8 lines 39-44), wherein the α-ω-linear aliphatic dicarboxylic acid is selected from succinic acid, glutaric acid, pimelic acid, suberic acid, azelaic acid, adipic acid, sebacic acid, undecadioic acid and dodecandioic acid (col. 8 lines 48-51). Isophthalic acid and 2,6-napthalenedicarboxylic acid may be added in an amount of 50 mol% or less (i.e. overlapping 70 to 50 mol %) (col. 8 lines 53-60).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782